PER CURIAM:
This is a pro se appeal from a denial of a petition for habeas corpus. Alvin Johnson pleaded guilty to first degree murder, attempted murder, and aggravated sexual assault. 740 P.2d 1264. He did not appeal his convictions but instead filed a pro se petition for a writ of habeas corpus. The trial court denied the petition after an evi-dentiary hearing.
In his brief, Johnson raises several issues questioning the adequacy of his trial. We have reviewed the record to the extent necessary to consider his claims and have found nothing to support his contentions. Accordingly, we find his claims to be without merit and affirm the denial of his habe-as petition.
Affirmed.